DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-13 and 19-20 are rejected.
		Claims 14-18 are withdrawn. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-13 and 19-20, drawn to a wastewater system, classified in Y02W 10/10.
Group II: Claims 14-18, drawn to a method for improvement processing in a vessel, classified in C02F 1/727.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method can be practiced by another materially different apparatus such as an apparatus that does not require a substrate suitable to support bacterial growth as required by claims 1 and 19.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Anthony Claiborne on 02/25/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for adjusting the processing height” as recited in claim 6. Applicant’s specification in ¶17 states the “means for adjusting the processing height” include telescoping assemblies, cog and chain, ratchet or such other means well known to those in the mechanical arts. Therefore it is interpreted that any means well known in the mechanical arts will meet this limitation.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
	Claim 1 recites “the interior bottom” in lines 4-5, consider rephrasing to – the first interior bottom – since there is proper antecedent basis for this limitation. 
	Claim 3 recites “IFAS and MBBR” in line 2, consider rephrasing to – Integrated Fixed Film Activated Sludge (IFAS) and Moving Bed Biofilm Reactor (MBBR) – for further clarification of the acronyms.  
	Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claim are hereby due to dependency from claims 1 and 19. 
Claims 1 and 19 recite “a substrate suitable to support bacterial growth” in claim 1, line 15 and in claim 19, line 17. The claim is unclear because of the term “suitable”. Does the claim require bacteria from bacterial growth on the substrate or does the substrate have to be suitable/capable of having bacteria from bacterial growth? In interest of advancing prosecution, it is interpreted that any substrate (surface or material) is suitable/capable of supporting bacterial growth.  
Claim 3 recites “the substrate is one of IFAS and MBBR” in lines 1-2. It is unclear what the structure of the substrate is required to meet this limitation because both IFAS and MBBR (integrated fixed-film activated sludge and moving bed biofilm reactor) are wastewater treatment processes therefore it is unclear how the substrate is a process. Additionally, Applicant’s specification in ¶34 discloses that the treatment units use MBBR elements and IFAS or other substrate technologies. Merely reciting a well-known process does not add sufficient structure. Applicant’s specification in ¶27 discloses floating biomedia 232 which is also clearly shown in Fig. 2. Consider rephrasing the claim to recite sufficient structure. 
Claim 4 recites “and wherein the processing height is such that the unit liquid inlet is above the level of the sludge” in lines 2-3. It is unclear what the “level of the sludge” is limited to which will change based on the operation therefore it is unclear what structure/arrangement of the unit liquid inlet is required to meet the limitation. In interest of advancing prosecution, it is interpreted that the unit liquid inlet is disposed/arranged at any location within the vessel as long as it is disposed to receive wastewater. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over McAnaney (USPN 5,534,141) in view Rapp (USPN 4,317,723).
	Regarding claim 1, McAnaney teaches wastewater treatment system (wastewater treatment system) (see Entire Abstract) (see Fig. 1-2), comprising: a vessel (berms 20 and floor 22 shown in Fig. 2 contain a body of water therefore McAnaney teaches a vessel) (see C5/L64-C6/L7) containing a wastewater body comprising a liquid, the vessel having a first interior bottom (Fig. 2, floor 22; see C6/L1-2); a treatment unit (see annotated Figs. 1-2) disposed in the wastewater body at a processing height above the interior bottom of the vessel (the treatment unit is disposed above the interior bottom) (see annotated Fig. 2), the treatment unit comprising: a container (Fig. 2, clarifier 16; see C6/L65-67); a unit liquid inlet (Fig. 1, inlet 40; see C7/L30-35) disposed to receive the liquid into the container from the wastewater body (inlet is sized so wastewater enters the chamber) (see C7/L34-40); an air diffuser (Fig. 1, mixer 30 comprise fine bubble diffused air aerator; see C6/L35-45), the air diffuser operatively connected to a source (Fig. 1, blower 17; see C6/L35-45) of compressed gas containing oxygen; a unit gas outlet (Fig. 2, vent 93; see C12/L54-58) opening outside the wastewater body (see Fig. 2); a pump (Fig. 2, pump 33; see C7/L15-20), the pump having a pump rate (every pump in operation will inherently have a pump rate) and comprising a pump inlet (see annotated Fig. 2) and a pump outlet (see 
Annotated Figs 1 and 2

    PNG
    media_image1.png
    548
    1152
    media_image1.png
    Greyscale

	McAnaney does not teach that said air diffusers are within the container. 
	In a related field of endeavor, Rapp teaches a sewage treatment device (see Entire Abstract) comprising air diffusers (Fig. 14, air jet diffusers 121; see C9/L45-50) within a container (Fig. 14, vessel 135; see C7/L10-20). Rapp further discloses that said vessel comprises a clarification chamber (see C6/L35-45).   
Annotated Fig. 14

    PNG
    media_image2.png
    507
    772
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container (clarifier) and the air diffuser of McAnaney by rearranging said diffuser such that the diffuser is within the container (vessel) and disposed above the bottom of  the container as disclosed by Rapp because said diffuser provides the benefit of supplying the oxygen to bacteria to keep the right kind of bacteria active so sewage will be consumed by bacteria faster (Rapp, see C9/L45-57) which is desirable in McAnaney for biological solids carrying bacteria within the clarifying chamber (McAnaney, see C8/L28-33), helping to lower the concentration of sludge (McAnaney, see C8/L35-40) and for proper biodegradation and nitrification, both wastewater containing dissolved organic waste and air must come into contact with the bacteria (McAnaney, see C6/L29-35). 
	Regarding claim 2, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the substrate further comprises a population of activated treatment bacteria (biological solids carrying bacteria settle to the bottom of the clarifying chamber and the clarifying chamber comprises a substrate (surface/material) therefore McAnaney teaches the substrate further comprises a population of activated treated bacteria) (McAnaney, see C7/L58-65 and Fig. 2).

	Regarding claim 4, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the liquid in the vessel contains sludge settled to a level proximate the first interior bottom (this limitation is directed to a process/method step) and wherein the processing height is such that the unit liquid inlet is above the level of the sludge (the unit liquid inlet is disposed/arranged to receive wastewater) (see §112 indefiniteness).
	Regarding claim 5, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the container has a second interior bottom (McAnaney, see annotated Fig. 2), the liquid in the container contains sludge settled proximate the second interior bottom (this limitation is directed to a method/process step) and the pump is further operative to deliver the sludge from the container to the wastewater body outside the container (this limitation is directed to a method/process step).
	Regarding claim 6, McAnaney and Rapp teach the wastewater treatment system according to claim 1, further comprising a means (McAnaney, Fig. 2, flotation devices 35; see C10/L55-65) (the flotation devices are interpreted to be other means in the mechanical arts) for adjusting the processing height (the flotation device will inherently adjust the height based on the level of the water in the tank) (§112f/claim interpretation).
	Regarding claim 7, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the container further comprises a liquid permeable wall (McAnaney, Fig. 1, baffle 44; see C8/L4-7) (the baffle may of a porous material which distribute the flow of wastewater) (McAnaney, see C8/L1-11) dividing the liquid within the container into a first container section (McAnaney, see zoomed in annotated Fig. 1), proximal the unit liquid inlet, and a second container section (McAnaney, see zoomed in annotated Fig. 1) in which is disposed the pump inlet, distal the unit liquid inlet.



    PNG
    media_image3.png
    774
    473
    media_image3.png
    Greyscale

	Regarding claim 8, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the pump is one of an air-operated pump (air lift pump) (McAnaney, see C7/L1-5), an electrically operated pump, a hydraulically operated pump and a pneumatically operated pump.
	Regarding claim 9, McAnaney and Rapp teach the wastewater treatment system according to claim 8, wherein the pump is air operated (air lift pump) (McAnaney, see C7/L1-5) and is an intermittent air lift pump (air lift pump) (McAnaney, see C7/L1-5) (intermittent is directed to a process/method step).
	Regarding claim 10, McAnaney and Rapp teach the wastewater treatment system according to claim 1, wherein the pump rate is user-adjustable (this limitation is directed to a method/process step).

	Regarding claim 12, McAnaney and Rapp teach the wastewater treatment system according to claim 11.
	While McAnaney further discloses that the clarifier may have a variety of different shapes and configurations (McAnaney, see C10/L1-6), McAnaney does not explicitly teach wherein the container has a least dimension (size) smaller than 24 inches, however this is considered to be a mere change in size or dimension that is a matter of choice which a person of ordinary skill in the art would have found obvious. As of the writing of this Office Action, no demonstration of a critically of the particular size or dimension has been presented other than the conventionally obvious choice of size or dimension. The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
	Regarding claim 13, McAnaney and Rapp teach the wastewater treatment system according to claim 1, in which the container is fabricated of flat sheet material (clarifier walls formed by sheets) (McAnaney, see C10/L64-67).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McAnaney (USPN 5,534,141) in view of Rapp (USPN 4,317,723) and further in view of Nielson (USPN 4,279,753).
	Regarding claim 19, McAnaney teaches a system for processing liquid containing wastewater (wastewater treatment system) (see Entire Abstract) (see Fig. 1-2), comprising: a vessel (berms 20 and floor 22 shown in Fig. 2 contains a body of water therefore McAnaney teaches a vessel) (see C5/L64-C6/L7) comprising a body of liquid and further comprising an 
Annotated Figs. 1 and 2

    PNG
    media_image4.png
    525
    1147
    media_image4.png
    Greyscale


	In a related field of endeavor, Rapp teaches a sewage treatment device (see Entire Abstract) comprising air diffusers (Fig. 14, air jet diffusers 121; see C9/L45-50) within a container (Fig. 14, vessel 135; see C7/L10-20). Rapp further discloses that said vessel comprises a clarification chamber (see C6/L35-45).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container (clarifier) and the air diffuser of McAnaney by rearranging said diffuser such that the diffuser is within the container (vessel) and disposed above the bottom of  the container as disclosed by Rapp because said diffuser provides the benefit of supplying the oxygen to bacteria to keep the right kind of bacteria active so sewage will be consumed by bacteria faster (Rapp, see C9/L45-57) which is desirable in McAnaney for biological solids carrying bacteria within the clarifying chamber (McAnaney, see C8/L28-33), helping to lower the concentration of sludge (McAnaney, see C8/L35-40) and for proper biodegradation and nitrification, both wastewater containing dissolved organic waste and air must come into contact with the bacteria (McAnaney, see C6/L29-35).	
	The combination of references does not teach (2). 
	In a related field of endeavor, Nielson teaches a wastewater treatment system (see Entire Abstract) comprising a plurality of treatment units in sequence (series) (multiple clarifier in series) (see C2/L20-25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of McAnaney (as modified by Rapp) by duplicating the container (clarifiers) of McAnaney to provide a plurality of treatment units and arranging the plurality treatment units in sequence (series) as disclosed by Nielson because multiple units in series provide the benefit of improving settling characteristics of sludge (Nielson, see C2/L20-25) 
	Regarding claim 20, McAnaney, Rapp and Nielson teach the system according to claim 19, wherein the operational rate of the at least one pump is user-controlled (this limitation is directed to a method/process step).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778